Title: From George Washington to Hannah Meredith Gordon, 19 July 1791
From: Washington, George
To: Gordon, Hannah Meredith



Madam,
Philadelphia July 19th 1791.

In reply to your letter of the 3rd of march with which I have been honored, I am under the necessity of observing, that circumstances put it out of my power to afford you any assistance in recovering your lands which you mention to have been confiscated during the late war in the State of Pennsylvania.

Situated as I am in respect to the General Government of this country, you must yourself, Madam, be fully sensible of the impropriety there would be in my interfering with the laws of any particular State; and more especially in a case of an individual or private nature. You will therefore, I trust, have the goodness to believe that my conduct on this occasion is governed by a sense of public duty, which with me has ever been superior to every private consideration.
To the Courts of Justice I must beg leave to refer you, Madam, for the recovery of such bonds or debts as may be due to you in this country—They are open to foreigners of every description, and I flatter myself in no country will justice be found to be more equally or impartially administered. I have the honor to be, very respectfully, Madam, your most obedt Servant

G. Washington

